Citation Nr: 1110642	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  09-28 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to August 30, 2007 for a grant of service connection for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's wife


ATTORNEY FOR THE BOARD

K. Millikan, Counsel

INTRODUCTION

The Veteran served on active military duty from September 1969 to September 1971.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

Although the Veteran filed a notice of disagreement (NOD) regarding the 30% evaluation assigned in the March 2008 rating decision that granted service connection for posttraumatic stress disorder (PTSD), that issue is not on appeal.  In a November 2008 rating decision and statement of the case (SOC), the RO assigned a 70% evaluation.  Thereafter, the Veteran did not file a substantive appeal.  See 38 C.F.R. § 20.200 (2010) (noting that an appeal consists of a timely filed NOD, an SOC, and a timely filed substantive appeal).  Additionally, the RO did not treat the issue as on appeal.  See Percy v. Shinseki, 23 Vet. App. 37, 44-46 (2009) (noting that the filing of a substantive appeal is not a jurisdictional requirement and the timeliness requirement may be waived by the RO's actions).  Accordingly, this issue is not considered herein.  

In December 2010, the Veteran and his wife testified at a personal hearing conducted before the undersigned Veterans Law Judge (VLJ) at the RO.  A copy of the transcript of the hearing is of record.  At the hearing, the Veteran submitted additional evidence with a waiver of RO adjudication.  See 38 C.F.R. § 20.1304(c) (2010) (holding that any additional pertinent evidence received by the Board that has not already been considered by the RO must be referred to the RO for consideration unless there has been a waiver of such consideration).  Remand for RO consideration is thus not required.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim for service connection for PTSD in an unappealed October 1990 rating decision.  

2.  The Veteran was provided notice of the October 1990 rating decision in a November 1990 letter.

3.  The Veteran filed a claim to reopen his claim for entitlement to service connection for PTSD on August 30, 2007.

4.  There are no documents or communications of record prior to August 30, 2007 that constitute a claim to reopen the Veteran's claim for entitlement to service connection for PTSD.


CONCLUSION OF LAW

The criteria for an effective date prior to August 30, 2007 for a grant of service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

But "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required).  Additionally, where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The Veteran has made no such assertions here.  Additionally, an April 2007 letter, issued prior to the March 2008 rating decision, notified the Veteran of how an effective date is assigned when service connection is granted.  Accordingly, VA's duty to notify has either has been satisfied or any deficiency has caused no prejudice to the Veteran.  

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, VA medical records, Social Security Administration (SSA) records, and identified private medical records have been obtained.   In a January 2009 memorandum, the RO determined that certain SSA records were unavailable and found that further efforts to obtain the records would be futile.  See 38 C.F.R. § 3.159(c)(2) (noting that VA will end its efforts to obtain federal records only if it concludes that the records sought do not exist or that further efforts to obtain those records would be futile).  The RO also notified the Veteran that the SSA documents were unavailable, detailed the efforts taken to obtain the records, and notified the Veteran that it intended to decide the appeal without the records and that he should supply the records if he had them.  See 38 C.F.R. § 3.159(e) (noting that VA must notify the Veteran of the identity of the unavailable records, indicate the efforts made to obtain the records, provide a description of further action VA will take regarding the claim, and notify the Veteran that he is ultimately responsible for providing the evidence).  Accordingly, VA's duty to assist in this regard has been satisfied.  A medical examination is not required in connection with this claim, but the March 2008 VA examination was adequate as it was conducted upon a review of the claims file, provided a PTSD diagnosis based upon conceded stressors, and contained a thorough psychiatric evaluation.  

Additionally, the Veteran provided testimony at a December 2010 Board hearing.  At that hearing, testimony was elicited by the Veteran's representative and the VLJ regarding why the Veteran believed he was entitled to an earlier effective date, to include the argument that his earlier claim remained pending; thus the material issue on appeal was fully developed.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (noting that a VLJ has a duty to fully explain the issues and suggest the submission of evidence that may have been overlooked but there is no prejudice to the Veteran where the material issue is fully developed on the record); see also 38 C.F.R. § 3.103(c)(2) (2010).  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

Generally, service connection for PTSD requires:  (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed inservice stressor occurred; and (3) a link established by medical evidence, between current symptoms and an inservice stressor.  38 C.F.R. § 3.304(f) (2010).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 4.125(a) (2010).

The effective date for an award of service connection based on a claim reopened by the submission of new and material evidence, other than service department records and not received within one year of the prior decision, is the date of receipt of the claim to reopen or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q), (r).  A claim is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2010).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  38 C.F.R. § 3.155(a) (2010).  VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2010).  Additionally, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  Where a claim is reconsidered and service connection granted, the effective date shall be the later of the date entitlement arose and the date VA received the previously decided claim.  38 C.F.R. § 3.156(c)(3).  A claim is not reconsidered, however, where VA could not have obtained the records when it initially decided the claim because the records did not exist at that time, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center (JSRRC), or from any other official source.  38 C.F.R. § 3.156(c)(2).

Here, the Veteran filed a claim for PTSD in May 1990.  The Veteran's stressor statement indicated he was in the 65th Artillery unit detached to United States Marine Corps fire bases while in Vietnam.  He reported the following stressors without dates or locations:  a grenade went off near his bunker and killed a Marine; a landmine blew up on a highway and destroyed a car containing civilians; and he accidentally fired on a female villager.  In an October 1990 rating decision, the RO denied the claim, finding that PTSD was not currently diagnosed and that bipolar disorder was not related to service.  The Veteran was notified of this decision in a November 1990 letter.  That letter was sent to the address that the Veteran listed on his May 1990 claim and was not returned as undeliverable.  

The next document in the claims file is a July 1993 claim for a non-service-connected pension.  The Veteran asserted that he was permanently and totally disabled due to broken neck.  On that document, the Veteran listed a different address than was on file with the RO at the time of the November 1990 notification letter.  The RO thereafter obtained SSA records.  A May 1993 SSA decision noted the Veteran had severe impairments due to neck and shoulder disorders, an adjustment disorder, and an alcohol and polysubstance abuse disorder.  Additionally, VA and private medical records from 1990 through 1993 note cervical spine and shoulder disabilities and treatment for substance abuse.  A November 1992 VA medical record diagnosed PTSD.  Other documents from this time period include various documents submitted for showing dependency and income.  

In a September 1994 VA medical record, the diagnosis was rule out borderline personality disorder and PTSD by history.  From 1994 to 2007, the records associated with the claims file relate to the Veteran's non-service-connected pension, including documents regarding income and dependency information.  August and October 2004 VA medical records diagnosed PTSD.  A February 2005 VA record diagnosed PTSD in accordance with the DSM-IV.  VA records from December 2005 and January, February, March, May, and June 2006 diagnosed PTSD.  VA records from June and August 2007 diagnosed PTSD.  

On August 30, 2007, the Veteran filed a claim for entitlement to service connection for PTSD.  He provided detailed stressor information, including dates and unit information not previously provided.  He also submitted an August 1991 private psychological evaluation.  A clinical psychologist, RP, provided a PTSD diagnosis that appears to be based on the DSM-IV, but did not indicate any stressors that the diagnosis was based on.  VA medical records from November 2007 and January and May 2008 diagnosed PTSD.  A December 2007 response from the JSRRC indicates that the Veteran's unit was subject to rocket attacks.  In a March 13, 2008 VA examination report, the VA examiner provided a diagnosis of PTSD, in conformance with the DSM-IV, and based on the Veteran's conceded stressor.  An April 2008 VA record diagnosed PTSD in accordance with the DSM-IV.  In a March 2008 decision, the RO reopened and granted the Veteran's service connection claim, assigning a 30% evaluation, effective August 30, 2007.  

The Board finds that entitlement to an earlier effective date is not warranted.  Initially, the Board finds that the Veteran's May 1990 claim for service connection for PTSD is not a pending claim.  At the December 2010 Board hearing, the Veteran asserted that he did not receive notice of the October 1990 rating decision, that the claim was still pending, and that he is entitled to an earlier effective date on that basis.  The Board finds that he received notice of the October 1990 rating decision and that his May 1990 claim does not remain pending.  

A claim remains pending until it is finally adjudicated.  38 C.F.R. § 3.160(c) (2010); Adams v. Shinseki, 568 F.3d 956, 960 (Fed. Cir. 2009).  A claim is considered pending if VA fails to notify a claimant of the denial of a claim or of the right to appeal an adverse decision.  Adams, 568 F.3d at 960.  "There is a presumption of regularity under which it is presumed that government officials have properly discharged their official duties."  Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (quotation omitted).  The presumption includes that VA properly mailed a copy of a VA decision to the last known address of the Veteran.  Sthele v. Principi, 19 Vet. App. 11, 16-17 (2004); Woods v. Gober, 14 Vet. App. 214, 220 (2000).  This presumption may be rebutted where the Veteran submits clear evidence that regular VA mailing practices were not followed.  Woods, 14 Vet. App. at 220.  This requires additional evidence to corroborate the assertion that a document was not received, such as an addressing error by VA that was consequential to delivery.  Clarke v. Nicholson, 21 Vet. App. 130, 133 (2007).  The burden then shifts to VA to establish that the decision was mailed to the Veteran.  Woods, 14 Vet. App. at 220.  VA, however, is entitled to rely on an address of record absent evidence that it was notified of a change of address or that any notice was returned as undeliverable.  Woods, 14 Vet. App. at 220.  Here, the November 1990 letter was not returned as undeliverable.  Although the Veteran asserted that he did not receive the letter and that the next time he received correspondence from the RO was in 2004, he did not provide any evidence in support of his lay assertions.  The Board thus finds that the presumption of regularity has not been rebutted.  Accordingly, the May 1990 claim has not remained pending due to a lack of notice of the denial of his claim to the Veteran.

Accordingly, because the claim for service connection was denied in 1990, and the Veteran did not appeal, the proper effective date is the later of the date of the claim to reopen and the date of entitlement to service connection.  See 38 C.F.R. § 3.400(q), (r).  Preliminarily, the Board notes that this claim is not one for reconsideration, because in his May 1990 claim, the Veteran did not provide sufficient information for VA to obtain verification of his alleged stressors.  See 38 C.F.R. § 3.156(c).  Not until the August 2007 claim did he provide unit information, time periods, and more detailed information regarding his alleged stressors.  38 C.F.R. § 3.156(c).  Thus, the effective date is not assigned on that basis, but is assigned based on the later of the date of the claim to reopen and the date of entitlement.  38 C.F.R. §§ 3.156(c)(3), 3.400(q), (r).  Additionally, the Veteran did not submit new and material evidence within one year of the rating decision notification letter in November 1990.  38 C.F.R. § 3.156(b).

The Board finds that the date of entitlement to service connection is March 13, 2008, the date of the VA examination report that provided a PTSD diagnosis based upon a conceded inservice stressor and in accordance with the DSM-IV.  The other evidence of record, to include the August 1991 private psychological evaluation and the various VA medical records diagnosing PTSD, either did not base the diagnosis upon a verified and/or conceded stressor or did not provide a diagnosis in accordance with the DSM-IV.  See 38 C.F.R. §§ 3.304, 4.25.  Both are required for a grant of service connection for PTSD.  

The Board finds that the date of the claim is August 30, 2007, the date that the Veteran filed a claim to reopen.  Upon a thorough review of the claims file, the Board finds that there is no earlier communication or action evidencing an intent to apply for, or a belief in entitlement to, service connection for PTSD.  See 38 C.F.R. §§ 3.1(p), 3.155(a).  As noted above, the documents in the claims file after the October 1990 denial and prior to the August 2007 claim to reopen, include medical records diagnosing non-psychiatric disabilities and documents relating to the Veteran's non-service-connected pension.  Various VA medical records diagnose PTSD but either the diagnosis is not provided according to the DSM-IV or based upon conceded stressors.  In several documents, including a November 1992 vocational rehabilitation evaluation submitted in 1996, and a March 1994 substantive appeal regarding his non-service-connected pension, the Veteran states that he has PTSD due to service.  He does not, however, indicate any intent to file a claim to reopen or a claim for service connection.  Rather, in the substantive appeal, the Veteran is listing other non-service-connected disorders that he believes should be considered in his pension claim, alleging that the RO only considered orthopedic disorders in the February 1994 SOC denying a non-service-connected pension.  In the psychological evaluation, he reported that he had military-related PTSD, but did not evidence any intent to file a claim.  A July 1994 letter from the director of the stress recovery unit at a VA medical center notified the Veteran that he was not being approved for the Bay Pines Stress Recovery Program and that an outpatient treatment program would better suit his needs.  It was recommended that he contact the Post-traumatic Stress Clinical Team and become involved with a counseling program for veterans with PTSD.  But this also does not evidence any intent to file a claim for service connection.  

The Board has considered whether the claim for nonservice-connected pension submitted in July 1993 may be considered as a claim for compensation.  The Veteran submitted a statement at that time indicating that he was applying for a non-service connected pension and that he was 100 percent permanently and totally disabled due to a broken neck.  In looking at the VA Form 21-526 the Veteran completed at that time, he filled out the portions of the application pertaining to a claim involving pension benefits only.  That form includes the notation, "SKIP ITEMS 19, 20 and 21 IF YOU ARE NOT CLAIMING COMPENSATION FOR A SERVICE-CONNECTED DISABILITY". The Veteran specifically crossed out items 19, 20 and 21 and added the notation "Not Applicable".  Lastly, when asked to list the disabilities for which the benefits were being sought, the Veteran wrote broken neck, and stated it began in 1990, on Item 17, which occurred 19 years after his service discharge.  A reasonable adjudicator would have concluded that the Veteran was not seeking service connection for a psychiatric disorder at that time.  See Stewart v. Brown, 10 Vet. App. 15, 18-19 (1997) (holding that veteran's application for pension benefits was not also a claim for compensation benefits because there was no evidence submitted with the application for pension that should have caused VA to construe it as a claim for compensation).  Thus, the Board finds that the July 1993 claim for pension was not a claim for compensation.  See 38 C.F.R. § 3.151(a) (2010).  

The Board finds that there is no claim to reopen prior to August 30, 2007.  The later of the date of claim, August 30, 2007, and the date of entitlement, March 13, 2008, is March 13, 2008.  Accordingly, an effective prior to August 30, 2007 date is not warranted.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

Entitlement to an effective date prior to August 30, 2007 is denied.


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


